Smith, J.
1. Where a bank brought suit on a promissory note given for capital stock in the bank, and at the trial term an amendment was allowed, making a named person, termed a liquidating agent, an additional party plaintiff, the amendment alleging that two persons had been named by the stockholders as liquidating agents for the purpose of winding up the affairs of the bank (the bank having no assets to pay its debts in full), the amendment did not set up a new cause of action or make a new party plaintiff, but in legal effect the amendment was merely an attempt to make the person termed liquidating agent an additional nominal party plaintiff, suing for the use of the bank, its depositors and outside creditors.
2. Motions for continuance are addressed to the broad discretion of the court, and there was no abuse of this discretion in overruling the defendant’s motion to continue because of the filing of the amendment referred to above.
3. Neither in the answer nor in the evidence is any question of fraud *487properly raised; and there being no evidence to sustain a plea of fraud, the judge did not err in directing a verdict for the plaintiff.
Decided November 19, 1919.
Complaint; from Cook superior court—Judge Thomas. May 23, 1919.
B. A. Hendricks, for plaintiff in error.
IT. B. Smith, W. D. Buie, contra.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.